Citation Nr: 1019968	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 2005 and November 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In the 
February 2005 rating decision the RO denied service 
connection for hypertension.

In the November 2005 decision, the RO denied, inter alia, 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU); 
and the Veteran disagreed with that determination.  

Both issues were initially addressed by the Board in February 
2008.  At that time, the Board remanded both claims back to 
the  RO, via the Appeals Management Center (AMC) for 
additional development of the record.  

Upon completion of the requested development, the AMC issued 
a rating decision in March 2010 granting entitlement to a 
TDIU.  As the grant of a TDIU constitutes a complete grant of 
benefits on appeal as to that issue, it is no longer in 
appellate status or before the Board at this time.  

The AMC issued a supplemental statement of the case in March 
2010 as to the remaining issue of entitlement to service 
connection for hypertension, and returned the claims file to 
the Board for disposition of the appeal.  


FINDING OF FACT

The Veteran's hypertension was not incurred in service, was 
not shown to any degree within one year of discharge from 
service; nor is it causally related to or aggravated by the 
service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
service, may not be presumed to have been so incurred or 
aggravated, nor is the Veteran's hypertension proximately due 
to, or aggravated by, service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran submitted a claim of service connection for high 
blood pressure (hypertension) secondary to PTSD in October 
2004.  Later that month, the RO provided the appellant pre-
adjudication notice with respect to the Veteran's claim for 
secondary service connection.  The October 2004 notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence with respect to a 
secondary service connection claim.  

In response to the October 2004 letter, the Veteran replied 
that the necessary medical evidence could be obtained from 
the VA outpatient clinic in Dothan for 2004.  The Veteran 
also indicated that he had no other evidence to submit to 
support his claim.

Although the initial October 2004 notification did not advise 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as this claim for service connection is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  That notwithstanding, 
the RO cured the defect by sending a subsequent letter to the 
Veteran in March 2006 that specifically notified the Veteran 
regarding the assignment of disability ratings and effective 
dates for any grant of service connection.  That letter was 
followed by a readjudication of the claim in the form of a 
supplemental statement of the case, issued in July 2007.

To the extent that VA did not provide the Veteran with 
specific VCAA notice concerning how to substantiate his claim 
on a direct or presumptive basis, such error is harmless.  
The RO provided a statement of the case dated in August 2005 
which set forth the provisions of 38 C.F.R. § 3.303 and 
informed the Veteran that hypertension was not shown in 
service or within one year of discharge from service.  A 
supplemental statement of the case dated in July 2007 also 
set forth the provisions of 38 C.F.R. § 3.307 and § 3.309, 
and informed him that there was no evidence of hypertension 
in service or within the year following discharge from 
service.  Accordingly, a reasonable person would be expected 
to understand what type of evidence would be required to 
substantiate the claim on a direct and presumptive basis.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

In addition, VA has substantially complied with the Board's 
remand directives concerning the claim for hypertension.  The 
Board requested that the RO contact the Veteran and ask that 
he identify all health care providers who may have additional 
records pertinent to his claim, which the RO accomplished in 
April 2008.  The RO was then to attempt to obtain any 
identified records and also to search for VA records from the 
Panama City VA dating in the 1980s.  In April 2008, the 
Panama City VA Medical Center responded that they had nothing 
in their system.  The Veteran responded in that same month 
that all evidence could be obtained from the Tuskegee VA 
Medical Center beginning in 2000.  The RO was also to request 
the Veteran's Social Security Administration records.  These 
records were obtained.  In addition, the Veteran was to be 
provided a VA examination to address whether hypertension was 
at least as likely as not related to service, his service-
connected PTSD or whether it was at least as likely as not 
aggravated by PTSD.  The examination with the requested 
opinions was conducted on remand.  To the extent that the RO 
did not notify the Veteran that VA records from Panama City 
dating from the 1980s were not available pursuant to 
38 U.S.C.A. § 3.159(e), such error is harmless as the Veteran 
notified the RO in April 2008 that all evidence could be 
obtained from the Tuskegee facility.  
  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for hypertension.  The 
Veteran maintains that his service-connected PTSD either 
caused or aggravates the hypertension such that service 
connection for hypertension is warranted on a secondary 
basis.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran submitted his initial claim for VA disability 
compensation benefits (which included a claim for a nervous 
condition) in April 1996, but has consistently maintained 
that his PTSD began in Vietnam.  The Veteran attributes his 
hypertension to his PTSD.  

The Veteran's service treatment records are negative for 
findings of or treatment for high blood pressure.  

The Veteran did not report any private or VA treatment for 
hypertension at the time he submitted his initial claim in 
1996.  Since that time, the only non-VA physician he has 
identified as having provided treatment regarding 
hypertension is R. Cook, M.D.  The records from Dr. Cook do 
not address the etiology of the Veteran's hypertension or 
whether any service-connected disability aggravates the 
disorder.  The veteran has listed VA as his only other source 
for treatment.

In August 1996, the Veteran underwent a VA general medical 
examination for compensation purposes.  The examiner 
diagnosed hypertension but did not address the etiology.

Because a 2005 VA general medical examiner recorded that the 
Veteran said he was diagnosed with hypertension in the 
1980's, attempts were made to obtain VA records dating back 
to that time from Panama City, Florida.  The Veteran was also 
advised to submit records to support his claim.  No 
additional records in support of the Veteran's claim of 
service connection for hypertension were received subsequent 
to the February 2008 remand.

There is a March 14, 2005 VA outpatient entry, signed by a 
treating psychologist, wherein the psychologist describes the 
Veteran's current condition.  In addition to noting several 
symptoms, the psychologist also referred to the Veteran's 
high blood pressure "related to his PTSD."  This statement is 
not explained further and there are no other entries that 
make a similar connection.  The March 2005 report carries 
little, if any, probative value as there is simply no 
rationale provided to support the statement, and there is no 
indication that the statement was based on anything more than 
the Veteran's reported history.  Furthermore, there is no 
indication that the psychologist had access to the Veteran's 
claims file so as to have a complete disability picture at 
the time the statement was made.  

At a VA examination in May 2009, the examiner indicated a 
complete review of the claims file.  On examination, blood 
pressure readings were 159/111, 167/105, and 158/119.  The 
assessment was essential hypertension, uncontrolled.  The 
examiner provided the following opinion:  

The Veteran's essential hypertension is 
not 'due to,' related or caused by his 
previous military service.  The patient 
has no documentation of hypertension 
noted during his active duty service to 
link his [hypertension] as being 
secondary to his active duty.  The 
patient's hypertension is not 'due to' or 
aggravated by his service connected PTSD.  
There is no known medical documentation 
(clinical studies/meta-analysis of 
medical literature) that supports 
hypertension being secondary to or 
aggravated by PTSD.  On review of his 
medical records, I was unable to find any 
documentation of a sustained elevation of 
his [blood pressure] (aggravation) 
specifically related to his PTSD.  It is 
likely that his [hypertension] is related 
to his heredity.  

The opinion by this VA examiner is highly probative, as it is 
based on a complete review of the claims file, and is 
supported by a rationale based on sound medical principles.  

Although the Veteran sincerely believes that his hypertension 
was caused by or aggravated by his PTSD, he is not a medical 
professional, and his opinions regarding causation carry 
little probative value.  

Certainly the Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the cause or etiology of his hypertension are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous." 
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation." 
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Here though, the dispositive issue is not whether the Veteran 
developed hypertension during service; but, rather, it is the 
cause or etiology of the hypertension first shown years after 
service that is at issue.  It is undisputed that the 
Veteran's hypertension was not incurred in service, as is 
demonstrated by the service treatment records, nor does the 
evidence show that it was manifested to any degree within one 
year of discharge from service.  Because the hypertension did 
not have its onset during service, and is not presumed to 
have been incurred therein, the etiology, or cause of the 
hypertension must be related to some injury or disease in 
service, or to a service-connected disability in order to 
warrant service connection.  Although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
veteran is not competent to provide evidence as to more 
complex medical questions, such as a nexus in this case.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board has found the VA examiner's opinions that the 
Veteran's hypertension is not related to service or due to or 
aggravated by the service-connected PTSD to be entitled to 
great probative value.  In sum, the weight of the competent 
and probative evidence of record weighs against the claim of 
service connection for hypertension, despite the Veteran's 
sincere belief that his service-connected PTSD is somehow 
related to the hypertension.  Although sympathetic to the 
Veteran's argument, in considering this matter on appeal the 
Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The preponderance of the evidence is against the claim of 
service connection for hypertension; there is no doubt to be 
resolved; and service connection for hypertension is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


